Case 2:18-cv-00356-JES-MRM Document 38 Filed 11/16/18 Page 1 of 11 PageID 292



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION


 SKYPOINT ADVISORS, LLC.,                       )
                                                )
                  Plaintiff,                    )
                                                )
                                                )
 v.                                             ) Case No. 2:18-cv-00356-JES-MRM
                                                )
                                                )
 3 AMIGOS PRODUCTIONS, LLC, et al.              )
                                                )
                 Defendants.                    )
                                                )
                                                )


  DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE TO FILE A
                  SECOND AMENDED COMPLAINT AND
                INCORPORATED MEMORANDUM OF LAW


       Defendants, 3 Amigos Productions, LLC (“3 Amigos”), BlackburnSteele, LLC

(“Blackburn”), and Mark C. Crawford (“Crawford”), by and through undersigned counsel, and

pursuant to Rule 15(a) of the Federal Rules of Civil Procedure and Middle District Local Rule

3.01, hereby oppose the motion of Plaintiff Skypoint Advisors, LLC (“Plaintiff” or “Skypoint”)

for leave to file a second amended complaint.

       Plaintiff’s motion should be denied on grounds both of futility of amendment and bad faith.

Plaintiff’s proposed Second Amended Complaint (“SAC”) not only fails to add material new

allegations sufficient to cure the numerous glaring deficiencies outlined in Defendants’ Motion to

Dismiss (“MTD”) the first Amended Complaint (“AC”), but clumsily recasts the allegations of the

AC in a way which directly and repeatedly contradicts the very allegations certified previously in

both the original complaint (“OC”) and the AC. Defendants’ MTD explained at length why
Case 2:18-cv-00356-JES-MRM Document 38 Filed 11/16/18 Page 2 of 11 PageID 293



sanctions should be imposed on Plaintiff; Plaintiff’s motion and proposed SAC undercut the

integrity of all Plaintiff’s submissions, putting Plaintiff even deeper into the sanctions hole than it

had already dug itself.

       In addition, Plaintiff’s bald contentions regarding Defendants’ alleged non-compliance

with Local Rule 3.01 carry little weight. Plaintiff fails to explain why Defendants’ entire MTD

does not fall under the enumerated exceptions to the requirement to confer with opposing counsel,

or why that alleged failure should have any impact where such conferral is pointless, in light of

prevailing case law.

       I.      Plaintiff’s Motion to File a Second Amended Complaint Should be Properly
               Denied
       Plaintiff, which has already once amended its complaint (the AC), cites only the permissive

half of the rule regarding further amendment based on Foman v. Davis, 371 U.S. 178, 182, (1962).

However, a motion for leave to amend may appropriately be denied “(1) where there has been

undue delay, bad faith, dilatory motive, or repeated failure to cure deficiencies by amendments

previously allowed; (2) where allowing amendment would cause undue prejudice to the

opposing party; or (3) where amendment would be futile.” In re Engle Cases, 767 F.3d 1082, 1109

(11th Cir. 2014); Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001) (emphasis added). Thus,

there are ample applicable grounds on which to deny Plaintiff’s motion.

               A. Plaintiff’s Proposed Second Amended Compliant is a Model of Bad Faith

       Typically, an amended complaint adds allegations of factual support to supplement what

was previously alleged. Here, however, Plaintiff takes a novel approach: the proposed SAC

contains wholesale changes to allegations which directly contradict what was alleged in both the

OC and the AC, and which Plaintiff’s counsel, by signing those complaints, “certifie[d] that to the

best of the person's knowledge, information, and belief, formed after an inquiry reasonable under


                                                  2
Case 2:18-cv-00356-JES-MRM Document 38 Filed 11/16/18 Page 3 of 11 PageID 294



the circumstances…the factual contentions have evidentiary support or, if specifically so

identified, will likely have evidentiary support after a reasonable opportunity for further

investigation or discovery.” Fed. R. Civ. P. 11(b). Now, Plaintiff’s counsel certifies “amended”

factual contentions fundamentally inconsistent with its earlier certified allegations.

       The common law principle of falsus in uno, falsus in omnibus ("false in one thing, false in

everything") is useful here. At best, only one version of Plaintiff’s contradictory allegations can

be true; one version—more precisely, at least one version—must be false. Any presumption of

Plaintiff’s good faith in proposing such amendments as set forth in the SAC has disappeared.

       Recognizing the difficulties pointed out in Defendants’ MTD of alleging securities fraud

based on statements of future projected events or expectations of future conditions which then fail

to develop, as Plaintiff alleged twice previously, Plaintiff simply changes those allegations from

projected future developments to allegations of statements of already-existing facts at the time of

the investment. Thus, we find the following AC allegations “amended” in the SAC as follows:

       1) OC ¶ 29, and amended slightly in AC ¶ 17(g), “that the Project would meet all of its
          pre-sale forecasts in substantial part because Gabriel Garko, a preeminent Italian actor,
          would be playing a major role in the Project resulting in additional projected revenues
          of two to three million dollars in the Italian market alone,” “amended” in SAC ¶ 16(g)
          to “Gabriel Garko, a preeminent Italian actor, is playing a major role in the Project and
          therefore pre-sale forecasts “have been met” resulting in additional [deleted:
          “projected”] revenues of two to three million dollars in the Italian market alone;”

       2) AC ¶ 17(a), that the Project was almost fully funded, and that “Skypoint’s then
          proposed $50,000 investment would be the final investment…and that Skypoint would
          be the final investor accepted…” “amended” in SAC ¶ 16(a) to “Skypoint’s then
          proposed $50,000 investment was the final investment…and that Skypoint was the
          final investor accepted…”

       3) OC ¶ 21, and again in AC ¶ 21, that Defendants “made false representations about the
          estimated return on investments,” “amended” to SAC ¶ 20 “made false representations
          about the circumstances upon which the estimated return on investment was based…”


                                                  3
Case 2:18-cv-00356-JES-MRM Document 38 Filed 11/16/18 Page 4 of 11 PageID 295



       4) OC ¶ 18, and again in AC ¶ 28, “that 3 Amigos would keep thorough and transparent
          bookkeeping during its performance of the Agreement including keeping accurate
          books, budgets, and contracts which would be made available for review by Skypoint,”
          “amended” to SAC ¶ 27 “that 3 Amigos kept thorough and transparent bookkeeping
          during its performance of the Agreement including keeping accurate books, budgets,
          and contracts which can be made available for review by Skypoint.”

       5) OC ¶ 26, and again in AC ¶ 36, that “Skypoint made several requests to review film
          contracts and substantiate 3 Amigos and its managing members’ representations that it
          had a contract with Karo Films which would secure over twenty million dollars
          ($20,000,000.00) of revenue for the Project and that it also had a contract with Fantastic
          Films International which would secure over four million dollars ($4,000,000.00)”
          “amended” to SAC ¶ 38, that “Skypoint made several requests to review film contracts
          and substantiate 3 Amigos and its managing members’ representations that it had a
          contract with Karo Films which secured over twenty million dollars ($20,000,000.00)
          of revenue for the Project and that it also had a contract with Fantastic Films
          International which secured over four million dollars ($4,000,000.00).”


   The existence of securities fraud may hinge on the difference between projections of future

developments which do not materialize and already-existing facts; similarly, Plaintiff’s baseless,

wholesale amendments which transform existing allegations of projections into statements of

already-existing fact essentially constitutes “securities litigation fraud”—allegations materially

changed in bad faith, without basis and which contradict previously certified contentions. The

Court need not “freely give leave” to amend as such under Rule 15(a)(2). To the contrary, “justice

so requires” the denial of such patently bad faith amendment.

               B. Plaintiff’s Proposed SAC Demonstrates that Amendment Would be Futile

       Defendants’ MTD provided a long list of deficiencies in the AC mandating dismissal.

Plaintiff’s proposed SAC does not add the substantial additional allegations needed to cure these

deficiencies. “[A] district court may properly deny leave to amend the complaint under Rule 15(a)

when such amendment would be futile,” such as “when the complaint as amended is still subject

to dismissal” because, for example, it fails to state a claim for relief. Chang v. JPMorgan Chase

                                                4
Case 2:18-cv-00356-JES-MRM Document 38 Filed 11/16/18 Page 5 of 11 PageID 296



Bank, N.A., 845 F.3d 1087, 1093–94 (11th Cir. 2017) (citing Hall v. United Ins. Co. of Am., 367

F.3d 1255, 1262–63 (11th Cir. 2004)).

       A claim is “futile” if it cannot withstand a motion to dismiss. Carbiener v. Lender

Processing Servs., Inc., 2014 WL 12616966, at *3 (M.D. Fla. Sept. 29, 2014) (citing Fla. Power

& Light Co. v. Allis Chalmers Corp., 85 F.3d 1514, 1520 (11th Cir. 1996)). Amendment is futile

“when the complaint as amended is still subject to dismissal.” Hall v. United Ins. Co. of Am., 367

F.3d 1255, 1263 (11th Cir. 2004)). Leave to amend may be denied “if a proposed amendment fails

to correct the deficiencies in the original complaint or otherwise fails to state a claim.” Mizzaro v.

Home Depot, Inc., 544 F.3d 1230, 1255 (11th Cir. 2008).

       Even in the SAC, the same deficiencies are found. As explained fully in Defendants’ MTD,

Plaintiff still utterly fails to make allegations of material misstatements or omissions with the

required specificity of time, place, content and speaker as required under the federal securities

laws, state securities laws, state claims for fraud, Rule 9(b) and the PSLRA. Plaintiff has still not

sufficiently alleged scienter, reliance or loss causation. Further, Plaintiff continues to rely upon

certain allegations of facts which only occurred after Plaintiff made its investment. Finally,

Plaintiff has not explained the conveniently rapid inflation of amount in controversy from its

$50,000 investment, as stated in both its demand letter and the OC, to $90,000 in the AC and SAC.

       Other than improperly changing the allegations cited above, transforming allegations of

statements regarding future projections into misstatements of already-existing facts, Plaintiff’s

proposed amendment adds little.       It is telling that Plaintiff evidently considered the previous

allegations of the AC as insufficient to state a claim, thus requiring further amendment. But the

proposed SAC does not state a claim any better than the AC did; it merely repackages the facts

previously alleged, and is similarly still subject to dismissal. “Plaintiff seeks improper relief and



                                                  5
Case 2:18-cv-00356-JES-MRM Document 38 Filed 11/16/18 Page 6 of 11 PageID 297



the facts are merely repackaged without offering any relevant basis for a different

outcome...Plaintiff's request for leave to amend the complaint is denied.” In re Kidd, 2012 WL

909691, at *2 (Bankr. N.D. Ga. Feb. 8, 2012).

       Furthermore, Plaintiff has already amended once; there is no reason Plaintiff could not

have supplemented the original complaint with allegations sufficient to state a claim—had such

facts existed. “Judicial economy and the plaintiff's previous opportunity to amend the complaint

can serve as additional factors to be evaluated with a motion requesting leave to amend the

complaint.” Id., at *3 (citing Corsello v. Lincare, Inc., 428 F.3d 1008, 1012 (11th Cir.2005)).

Similarly, here, Plaintiff’s inability to provide factual allegations sufficient to state a claim, even

when given the chance to amend, is reason to deny leave for further amendment which, as seen

from the SAC, is also bound to be futile.

               C. The “Gamesmanship” in this Litigation is Not Coming from Defendants

       Plaintiff accuses Defendants’ counsel of “gamesmanship” for initially indicating an intent

to file an answer to the AC, but then, after more careful review, deciding to timely file the MTD.

Motion at ¶3. However, the context of counsel’s communication was in Defendants requesting

Plaintiff’s agreement to an extension of time to respond to the AC. But Plaintiff would not agree

to the requested extension. Regardless, how Defendants chose to respond to the AC does not in

any way change the insufficiency of the Plaintiff’s AC or amount to “gamesmanship.”

       What does seem like gamesmanship, however, is Plaintiff’s manner of litigating this

matter, which seems aimed primarily at driving up Defendants’ litigation costs. As pointed out in

the MTD, Plaintiff has cobbled together some dubious factual allegations and all manner of claims,

each of which must be carefully opposed by Defendants at significant expense. Plaintiff seems to

do so without so much as bothering to determine whether the allegations satisfy the basic standards



                                                  6
Case 2:18-cv-00356-JES-MRM Document 38 Filed 11/16/18 Page 7 of 11 PageID 298



of pleading such claims, determining whether such claims are time-barred, or whether an alleged

statutory violation even carries a private right of action.

        This is now Plaintiff’s proposed third attempt at filing a viable complaint. Each time,

Plaintiff’s counsel has certified the complaint under Rule 11. Yet, each time, the complaint

provides a different—and then disappearing—target.

        The initial complaint was premised on violations of securities laws which, as Defendants

pointed out in their first motion to dismiss, could only be pursued by the SEC. That claim

disappeared from the AC. However, in the AC, Plaintiff asserted newly discovered (though still

unexplained) amounts of damages which just happened to dramatically exceed not only the total

plaintiff initially demanded, but also exceed the amount in controversy necessary to establish

federal jurisdiction.

        Plaintiff also brought new claims in the AC based on alleged violations of different sections

of the securities laws relating to selling unregistered securities and the alleged failure of

Defendants to file a Form D; but in doing so, Plaintiff simply invented a cause of action for failure

to file a Form D (contrary to the SEC’s own rules), and ignored the statute of limitations spelled

out in the allegedly-violated statutes. Defendants argued these defenses in the MTD, as well as

pointing out that the movie—the production and alleged non-release of which underlies this entire

litigation—has now been released.         In the proposed SAC, those “new” securities claims

disappeared; this time, however, it is the facts which have mutated, with Plaintiff now alleging

misstatements of existing facts where previously had been only allegedly misleading projections

of future developments. In addition, the SAC still leaves the misimpression that the film was never

released.




                                                   7
Case 2:18-cv-00356-JES-MRM Document 38 Filed 11/16/18 Page 8 of 11 PageID 299



       In the MTD, Defendants set forth the case for sanctioning Plaintiff. The motion for leave

to amend and the proposed SAC only make those sanctions arguments stronger. Defendants

request that the Court put a stop to Plaintiff’s own gamesmanship and deny the pending motion.

       II.     Plaintiff’s Invocation of Local Rule 3.01 is Misplaced

       Plaintiff makes much of the lack of Defendant’s lack of conferral prior to filing the MTD,

and not including a certificate of conferral therewith. But Plaintiff does not satisfactorily explain

why Rule 3.01 would require conferral prior to filing this MTD. Rule 3.01(g), which mandates

conferral prior to filing a motion, is generally applicable to issues such as discovery disputes or

similar matters where arcane factual detail and disagreement may better and more efficiently be

resolved by negotiation between the parties than by saddling the already-overburdened court with

such matters. Rule 3.01 specifically exempts motions for judgment on the pleadings, for dismissal

for failing to state a claim, and generally for involuntary dismissal of actions—situations where

conferral between counsel is pointless due to broad and irreconcilable differences over

fundamental interpretations and applications of law.

       Plaintiff offers no authority supporting its assertion that the MTD does not fall under the

conferral exceptions in Rule 3.01 for motions to dismiss. Rule 3.01 specifies that a motion to

dismiss under Rule 12(b)(6), such as the MTD, is exempt from conferral. Defendants’ 12(b)(1)

motion is intertwined with that under 12(b)(6)—either Plaintiff has made out a claim under the

federal securities laws which would allow for federal jurisdiction, or has not, and no federal

question is at issue. Defendants’ 12(b)(2) argument regarding personal jurisdiction simply follows

from successfully arguing failure to state a claim and lack of subject matter jurisdiction under

12(b)(6) and 12(b)(1); it hardly changes the essence of the MTD from what it self-evidently is: a

motion to dismiss for failure to state a claim under Rule 12(b)(6) as well as on jurisdictional



                                                 8
Case 2:18-cv-00356-JES-MRM Document 38 Filed 11/16/18 Page 9 of 11 PageID 300



grounds, exempt from pre-filing conferral with opposing counsel. This Court has held that a

dispositive motion to dismiss even on grounds beyond Rule 12(b)(6) carries no duty to confer

under Rule 3.01. In discussing a motion to dismiss under Rule 12(b)(1), the Court held: “Here, the

Defendant’s Motion is clearly a dispositive motion to dismiss. Therefore, the Defendant was not

under an obligation to confer with the Plaintiffs prior to filing the instant Motion.” Schriever v.

Navient Solutions, Inc., 2014 WL 7273915, *3 (M.D. Fla. Dec. 19, 2014).

       Furthermore, even assuming, arguendo, that such a conferral was required for a portion of

the MTD, that does not imply that failure to confer in our context results in any sanction or striking

of the MTD, especially as such a conference would have been futile. See, e.g., Lifetime Homes,

Inc. v. Residential Dev. Corp., 510 F. Supp. 2d 794, 800 n.4 (M.D. Fla. 2007) (denying motion to

strike based upon failure to meet and confer before filing summary judgment motion because

striking “is a severe sanction that does not appear to be justified in the present case.”); Domke v.

McNeil-P.P.C., Inc., 939 F. Supp. 849, 851 (M.D. Fla. 1996) (denying motion to strike for failure

to meet and confer because it “is clear by the Defendant's subsequent opposition that there would

have been no agreement or resolution of the motion.”); Ware v. United States, 152 F.R.D. 225,

226 (M.D. Fla. 1993) (“[W]hile it may be true that Plaintiff did not strictly comply with the

requirements of Rule 3.01, it would be improper to strike the motion for leave to amend on this

basis. It is evident ... that no resolution of this matter would have come about had counsel conferred

prior to the filing of Plaintiff's motion.”). As in Lifetime, Domke, and Ware, any conference with

Plaintiff’s counsel would have been futile because the parties differ so significantly, as is evident

from the proposed SAC.




                                                  9
Case 2:18-cv-00356-JES-MRM Document 38 Filed 11/16/18 Page 10 of 11 PageID 301



                                        CONCLUSION

        For all of the reasons stated herein, as well as reasons set forth in Defendants’ MTD,

 Defendants respectfully request that Plaintiff’s Motion for Leave to File a Second Amended

 Complaint be denied in its entirety.

                                           Respectfully submitted,


                                           /s/ Katherine C. Donlon
                                           L. Marc Zell, specially admitted pro hac vice
                                           34 Ben Yehuda Street
                                           Jerusalem 9423001 ISRAEL
                                           Tel. 011-972-2-633-6300
                                           Fax.: 011-972-2-672-1767
                                           Email: mzell@fandz.com

                                           and

                                           Katherine C. Donlon
                                           WIAND GUERRA KING
                                           Florida Bar ID No.: 0066941
                                           5505 W. Gray Street
                                           Tampa, FL 33609
                                           Phone: 813.347.5104
                                           Fax: 813.347.5154
                                           Email: kdonlon@wiandlaw.com

                                           Counsel for Defendants




                                              10
Case 2:18-cv-00356-JES-MRM Document 38 Filed 11/16/18 Page 11 of 11 PageID 302



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on November 16, 2018, I electronically filed the foregoing with

 the Clerk of the Court by using the Court’s CM/ECF. I certify that all participants required to be

 served in the case are registered CM/ECF users and that service will be accomplished by the

 Court’s CM/ECF system.

                                              /s/ Katherine C. Donlon
                                              Katherine C. Donlon
                                              WIAND GUERRA KING
                                              Florida Bar ID No.: 0066941
                                              5505 W. Gray Street
                                              Tampa, FL 33609
                                              Phone: 813.347.5104
                                              Fax: 813.347.5154
                                              Email: kdonlon@wiandlaw.com

                                              Counsel for Defendants




                                                11
